United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 03-30067
                         Summary Calendar



LEO W. FERGUSON; YOLANDA FERGUSON,

                                     Plaintiffs-Appellants,

versus

PETROLEUM HELICOPTERS, INC.; ET AL.,

                                     Defendants,

DOMINION EXPLORATION & PRODUCTION, INC.,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-2245
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Leo W. and Yolanda Ferguson (“the Fergusons”) appeal the

district court’s summary judgment in favor of Dominion

Exploration & Production, Inc. (“Dominion”) in their case brought

under the Outer Continental Shelf Lands Act (OCSLA), 43 U.S.C.

§ 1331, et. seq.   The Fergusons argue that the district court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30067
                               -2-

erroneously determined that Dominion did not owe them a duty of

reasonable care in evacuating Mr. Ferguson from an offshore

platform after he fell, sustaining serious injuries.   Dominion

counters that the district court concluded that it did owe such a

duty to the Fergusons, but that the duty owed did not encompass

the risk of harm sustained by Mr. Ferguson.   We review a district

court’s decision on a summary judgment motion de novo, examining

the evidence in the light most favorable to the nonmoving party.

Abbott v. Equity Group, Inc., 2 F.3d 613, 618-19 (5th Cir. 1993).

     The law of the adjacent state, here Louisiana, is

incorporated into federal law by OCSLA and applies to tort

actions on a fixed platform on the Outer Continental Shelf.

Coulter v. Texaco, Inc., 117 F.3d 909, 911 (5th Cir. 1997).    In

Louisiana, to determine whether a duty encompasses the risk of

harm sustained by a plaintiff, the proper inquiry is how easily

the risk of injury to the plaintiff can be associated with the

duty sought to be enforced.   Conner v. Stelly, 830 So. 2d 1102,

1108 (La. Ct. App. 2002), writ denied, 840 So. 2d 540 (La. 2003),

and writ denied, 840 So. 2d 551 (La. 2003).   Dominion’s duty to

evacuate Ferguson for medical care after he fell 15 or 20 feet is

easily associated with the risk that Ferguson’s injuries could

worsen if the evacuation process was performed negligently.

Therefore, we conclude that Dominion owed a duty to the Fergusons

that encompassed the risk of harm sustained by Mr. Ferguson.
                           No. 03-30067
                                -3-

     The Fergusons argue that Dominion breached its duty to

exercise reasonable care and prudence when it evacuated Mr.

Ferguson.   They argue that Rocky Campbell (“Campbell”), a

Dominion employee, failed to follow Dominion’s procedures for

evacuating individuals with life-threatening injuries when he

failed to assess Mr. Ferguson’s situation prior to calling the

shorebase coordinator and requesting a helicopter.     Whether a

defendant was negligent is a question of fact.     Houston

Exploration Co. v. Halliburton Energy Servs., Inc., 269 F.3d 528,

531 (5th Cir. 2001).

     The district court granted summary judgment, in part,

because the Fergusons had not introduced evidence to support

their contention that alternate transportation would have been

faster than PHI.   The district court also found that the

Fergusons had “introduced no competent summary judgment evidence

to controvert the substance of the actions of Dominion’s

employees in evacuating Ferguson.”

     The parties do not contest the substance of Campbell’s

actions; they do contest, however, whether Campbell’s actions

were reasonable or whether they amount to a breach of duty.

Campbell did not first ascertain the extent of Ferguson’s

injuries before calling Barquet, beginning the series of events

that caused the delay in Ferguson’s evacuation.     Dominion’s

evacuation protocol instructed Campbell to assess injuries prior

to calling the shorebase coordinator.     This evidence creates a
                             No. 03-30067
                                  -4-

genuine issue of material fact, namely, whether Dominion breached

its duty to the Fergusons.

     Examining the evidence in the light most favorable to the

Fergusons, we conclude that fair-minded jurors could find that

Campbell did not act reasonably under the circumstances.     See

Abbott, 2 F.3d at 618-19; see also Int’l Shortstop, Inc. v.

Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).   Because the

Fergusons have set forth specific facts showing the existence of

a genuine issue for trial, we VACATE the district court’s

decision granting summary judgment and REMAND the case for

further proceedings.   See FED. R. CIV. P. 56(e).

     VACATED AND REMANDED.